Citation Nr: 1821738	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 12-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation greater than 30 percent for service-connected bilateral pes-planus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esquire


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 through April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this matter in August 2016 and November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was last provided a VA examination to evaluate the severity of his bilateral pes-planus in August 2014. The Board has previously remanded this matter twice to afford the Veteran a new VA examination, in August 2017 and November 2017. As summarized in the November 2017 Board remand:

In the August 2017 remand, the Board directed VA to schedule the Veteran for a VA examination in accordance with his worsening bilateral pes planus symptoms. VA scheduled examinations for September 28, 2017, and October 3, 2017; the Veteran failed to appear for both. On October 23, 2017, the Veteran contacted VA stating that he had been ill during his scheduled examinations and requesting that his examination be rescheduled. 

In the November 2017 remand, the Board found good cause to warrant a new VA examination to determine the current degree of severity for the Veteran's service-connected bilateral pes planus, but cautioned: "The Veteran should be advised that his claim will be adjudicated based on the evidence of record, without the additional medical opinion, if he fails to show without good cause for the new VA examination. See 38 C.F.R. § 3.655."

The RO attempted to schedule the Veteran for a VA examination in December 2017. Notice of the examination was sent to the address on file with CAPRI. Later in December 2017, the Veteran called the RO to inquire about an unrelated case and updated his address. The address he provided was the same address to which his notice of a VA examination was mailed. The VA Medical Center attempted to contact the Veteran by mail in December 2017 to schedule his VA examination because he could not be reached by telephone. A request for a physical examination dated January 2018 reflects the December 2017 VA examination was cancelled. The RO attempted to schedule a second examination and sent notice to the Veteran's address on file in January 2018. A note in the claims file reflects that the January 2018 VA examination was canceled because the Veteran failed to report and the hospital could not get in contact with the Veteran to reschedule.

In January 2018, after failing to report to his December 2017 and January 2018 VA examinations and after a supplemental statement of the case was issued, the Veteran made telephone contact with the RO and provided an updated address. At the time, he did not provide good cause for his failure to report to his VA examinations or request a new VA examination.  "It is the burden of the veteran to keep the VA apprised of his whereabouts." Hyson v. Brown, 5 Vet. App. 262, 265 (1993). The RO attempted to contact the Veteran several times to schedule a VA examination. "The duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board finds VA substantially complied with the November 2017 remand directives.

However, in a February 2018 rating decision, VA found the Veteran is not competent to handle the disbursement of funds because medical evidence shows he is unable to manage his personal affairs. He is also in receipt of a 100 percent total disability rating for a service-connected psychiatric disability. In light of the recent determination by VA that the Veteran is incompetent the Board will resolve doubt in his favor and allow one final opportunity to report to a VA examination for bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his bilateral pes planus. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.

Notify the Veteran and his attorney that if he fails to report for the examination without good cause, his claim will be adjudicated based on the evidence of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

